DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: The extraneous word “a” appears between “being” and “hollow.” Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the claim recites the contingent limitation of ceasing a supply of power when the current is measured to be less than a reference value. A contingent limitation in a process claim does not restrict the broadest reasonable interpretation of the claim since the performance recited by the step need not be carried out in order for the claimed method to be performed if the condition for performing a contingent step is not satisfied. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it did not require ceasing a supply of power.

Regarding claim 2, the claim recites the contingent limitation of ceasing a supply of power when the resistance is measured to be less than a reference value. A contingent limitation in a process claim does not restrict the broadest reasonable interpretation of the claim since the performance recited by the step need not be carried out in order for the claimed method to be performed if the condition for performing a contingent step is not satisfied. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it did not require ceasing a supply of power.

Regarding claim 3, the claim recites the contingent limitation of ceasing a supply of power when the number of puffs exceeds a threshold. A contingent limitation in a process claim does not restrict the broadest reasonable interpretation of the claim since the performance recited by the step need not be carried out in order for the claimed method to be performed if the condition for performing a contingent step is not satisfied. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it did not require ceasing a supply of power.

Regarding claim 4, the claim recites the contingent limitation of ceasing a supply of power when the duration of operation exceeds a threshold. A contingent limitation in a process claim does not restrict the broadest reasonable interpretation of the claim since the performance recited by the step need not be carried out in order for the claimed method to be performed if the condition for performing a contingent step is not satisfied. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it did not require ceasing a supply of power.

Regarding claim 5, the claim recites the contingent limitation of continuing to cease a supply of power when an activation signal is received if when the measured current is less than a reference level. A contingent limitation in a process claim does not restrict the broadest reasonable interpretation of the claim since the performance recited by the step need not be carried out in order for the claimed method to be performed if the condition for performing a contingent step is not satisfied. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it did not require continuing to cease a supply of power.

Regarding claim 6, the claim recites the limitation of activating the supply of power when the measured current is greater than or equal to the reference level, which is considered to be a contingent limitation since it is not required to be performed when no activation signal is received. A contingent limitation in a process claim does not restrict the broadest reasonable interpretation of the claim since the performance recited by the step need not be carried out in order for the claimed method to be performed if the condition for performing a contingent step is not satisfied. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04. Therefore, for the purposes of this Office action, the limitation will be interpreted as if it does not require an additional method step. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, it is unclear how “the measured current in the heater structure” can be less than a reference when the power supplying it is “continuing to be ceased.” It is impossible for there to be any current in the heater structure since the power supply previously ceased. Furthermore, if this limitation were strictly applied, the device would never be activated since there is no current running through the heater structure before the device has been turned on. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required a device that prevents current flow through a deactivated heater structure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ampolini (US 9,423,152).

Regarding claim 1, Ampolini discloses a method for controlling heating of an aerosol precursor arrangement of an electronic smoking article (abstract). A controller measures the current flow through the heating components and converts it to a voltage value using a mathematical relationship (column 21, lines 41-67, column 22, lines 1-7). The voltage value is then compared to an expected voltage range to see whether the measured voltage is low, indicating a malfunction (column 23, lines 40-53). Detecting such a malfunction causes the device to shut down (column 34, lines 1-25). Although the current is not directly compared, a voltage comparison inevitably involves a current comparison since the compared voltage is directly related to the current.

Regarding claim 4, Ampolini discloses that the current regulating circuit is a time based circuit that energizes the heating member for a specific duration (column 8, lines 6-43), indicating that the supply of power is ceased above that specific duration.

Regarding claims 5 and 6, the limitations are directed solely to conditional limitations that do not limit the scope of the claims as interpreted as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 10-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Goodman (US 9,399,110).

Regarding claims 1 and 7, Daryani discloses an electronic cigarette (abstract) having a mouthpiece (figure 1, reference numeral 9) having a capsule containing liquid positioned inside it (column 1, lines 65-67, column 2, lines 1-4, figure 1, reference numeral 6), which is considered to meet the claim limitation of the mouthpiece receiving a capsule. The mouthpiece is positioned on a housing (figure 1, reference numeral 1) containing an atomizer (column 1, lines 65-67, column 2, lines 1-4, figure 1, reference numeral 5). The capsule has a puncturable membrane (figure 5, reference numeral 26) that is punctured by a spike (figure 5, reference numeral 24) at the back of the atomizer so that liquid from the capsule moves into contact with the atomizer (column 3, lines 57-67, column 4, lines 1-3). The atomizer heats the liquid to create vapor which is inhaled by a user (column 1, lines 8-17). The atomizer is powered by electrical current supplied from a battery (column 2, lines 5-11, figure 1, reference numeral 2). Daryani does not explicitly measuring a current in a heater structure of the electronic cigarette.
Goodman teaches a delivery system in which a fluid is vaporized by exposure to heat (abstract) that measures the resistance of a heating element as a proxy for the amount of power being supplied to the heating element to maintain an accurate power level, conserve battery life, and allowing measured dosages irrespective of the life cycle of the battery and degradation of the heating element (column 4, lines 42-63). The amount of power supplied is determined by current measurements (column 6, lines 51-60).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cigarette of Daryani with the resistance measurement of Goodman. One would have been motivated to do so since Goodman teaches that measuring the resistance of a heating element in vaporization device maintains an accurate power level, conserves battery life, and allows measured dosages irrespective of the life cycle of the battery and degradation of the heating element.

Regarding claim 8, Daryani discloses that a hollow channel exists within the spike, indicated by the dashed lines of the spike (figure 5, reference numeral 24).

Regarding claim 10, Daryani discloses that that the mouthpiece has a receiving compartment configured to receive a capsule (column 2, lines 20-30, figure 2B, reference numeral 13).

Regarding claim 11, modified Daryani teaches all the claim limitations as set forth above. Daryani additionally discloses that the receiving compartment tapers in width to provide a wedge like configuration for gripping the capsule (column 2, lines 61-67) by a press fit (column 4, lines 27-49). Modified Daryani does not explicitly teach the receiving compartment having a concave shape that corresponds to an outer surface of the capsule.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the taper of modified Daryani be a slightly concave taper. One would have been motivated to do so since there is no evidence of record that a slightly concave taper would be incapable of holding a capsule like the wedge of modified Daryani. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 16, Daryani discloses that the housing contains a battery (column 1, lines 65-67, column 2, lines 1-4, figure 1, reference numeral 2), which is considered to meet the claim limitation of engaged.

Regarding claim 17, Daryani discloses that the mouthpiece has an inhaling opening (column 3, lines 42-49, figure 3, reference numeral 36), indicating that a user inhales through the mouthpiece. It is therefore evident that the mouthpiece is the most downstream end of the device.

Regarding claim 18, Daryani discloses that the capsule is filled with liquid and sealed by a membrane until the membrane is pierced and liquid can move into the device (column 3, lines 57-67, column 4, lines 1-3). It is evident that the capsule is hermetically sealed since the liquid would otherwise leak out of the capsule prior to puncturing.

Regarding claim 19, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach the volume of the capsule.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule have the claimed volume. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 20, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach the capsule being spherically shaped.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule spherically shaped. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ampolini (US 9,423,152) in view of Liu (US 2016/0316822).

Regarding claim 2, Ampolini discloses all the claim limitations as set forth above. Ampolini does not explicitly disclose determining a resistance value.
Liu teaches a battery assembly for an electronic cigarette that obtains parameters from a heating wire via various pins to thereby determine a resistance value of the heating wire. When it is determined that the resistance value of the heating wire exceeds a predetermined resistance range, the microcontroller controls to open a circuit connected between the battery and the heating wire (abstract). The circuit is opened when the resistance is lower than a predetermined minimum resistance [0046]. Liu additionally teaches that operating an electronic cigarette when the resistance is beyond a predetermined range may result in insufficient smoke generation, battery overhearing, or fluid leaks [0043].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the smoking article of Ampolini with the resistance range circuit opening of Liu. One would have been motivated to do so since Liu teaches that operating an electronic cigarette when the resistance is beyond a predetermined range may result in insufficient smoke generation, battery overhearing, or fluid leaks.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ampolini (US 9,423,152) in view of Verleur (US 10,874,141).

Regarding claim 3, Ampolini discloses all the claim limitations as set forth above. Ampolini does not explicitly disclose ceasing power supply when a detected number of puffs is more than a threshold.
Verleur teaches a cartomizer that counts the number of puffs and disables the heating element when the number of puffs reaches a pre-determined maximum value that corresponds with the expected life of the vaporizable liquid (column 6, lines 19-30).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the smoking article of Ampolini with the puff count of Verleur. One would have been motivated to do so since Verleur teaches that counting the number of puffs enables a heating element to be disabled when the expected life of the vaporizable liquid is reached.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Goodman (US 9,399,110) as applied to claim 8 above, and further in view of Brereton (US 10,542,777) and Monsees (US 8,915,254).

Regarding claim 9, modified Daryani teaches all the claim limitations as set forth above. Daryani additionally discloses that a hollow channel exists within the spike (figure 5), however, Modified Daryani does not explicitly teach (a) protracting and retracting the spike and (b) the protracting and retracting being associated with the mouthpiece.
Regarding (a), Brereton teaches a device comprising an activating arrangement (figure 2, reference numeral 21) positioned on the exterior of an outer tube (figure 1, reference numeral 7) of a device that heats an aerosol generating material to form a vapor (column 5, lines 28-41, figure 1, reference numeral 15). A user presses on a closed end of a cap (figure 5, reference numeral 25) of a piercing means (figure 5, reference numeral 33) to cause formations (figure 5, reference numeral 37) to rupture a first layer (figure 5, reference numeral 39) and a second layer to access the heat source material (column 6, lines 7-24, figure 5, reference numeral 41). The second layer is a rubber septum that reseals once the piercing means has passed through it (column 6, lines 25-34) so that the device can be used multiple times (column 6, lines 35-43).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spike of modified Daryani with the protraction and retraction of a resealing membrane of Brereton. One would have been motivated to do so since Brereton teaches an arrangement that allows a device to be used multiple times.
Regarding (b), Monsees teaches a smoking device (abstract) having a mouthpiece that pierces a cartridge when it is inserted to close the device (column 7, lines 24-32).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the activating arrangement of modified Daryani such that it is actuated when the mouthpiece is engaged with a vaporizer. One would have been motivated to do so since Monsees teaches piercing a cartridge the mouthpiece closes the device.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Goodman (US 9,399,110) as applied to claim 8 above, and further in view of Terry (US 8,550,068).

Regarding claims 12 and 13, modified Daryani teaches all the claim limitations as set forth above. Daryani additionally discloses that a hollow channel having pointed ends around it exists within the spike (figure 5). Modified Daryani does not explicitly teach a wick.
Terry teaches a personal vapor inhaling unit (abstract) having a cartridge with a substance contained within it that inserted into the personal vaporizer unit that has a distal wick that punctures a seal or cap that contains the substance so that the substance can come into contact with the wick (column 6, lines 63-67, column 7, lines 1-4) and be transported to the atomizer for vaporization (column 6, lines 24-37).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hollow area at the center of the spike of modified Daryani with the distal wick of Terry. One would have been motivated to do so since Terry teaches a distal wick that punctures a seal to draw a substance to a vaporizer.

Regarding claim 13, it is evident that the wick of modified Daryani must protrude beyond the pointed ends since it directly pierces the seal, which would not be possible if it didn’t extend beyond the pointed ends.

Regarding claim 14, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach a size of the wick.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wick of modified Daryani be the claimed size. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Daryani (US 10,039,318) in view of Goodman (US 9,399,110) and Terry (US 8,550,068) as applied to claim 12 above, and further in view of Peleg (US 2013/0284192).

Regarding claim 15, modified Daryani teaches all the claim limitations as set forth above. Modified Daryani does not explicitly teach (a) the atomizer wrapped around the wick and (b) the wrapping at the distal end of the wick.
Regarding (a), Peleg teaches an electronic cigarette (abstract) in which a heating coil is wrapped around a wick to reduce viscosity of the e-Liquid in the wick [0032]. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the atomizer of modified Daryani around the wick of modified Daryani. One would have been motivated to do so since Peleg teaches that wrapping a heating element around a wick reduces the viscosity of the e-Liquid in the wick.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the coil at the distal end of the wick. One would have been motivated to do so since there is no evidence of record that the location of the coil is critical. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,874,139 (hereafter referred to as Alvarez) in view of Goodman (US 9,399,110).

Regarding claims 1-2, Alvarez claims an e-vapor device having a heater structure (column 18, lines 30-49). Alvarez does not explicitly claim measuring the current flowing through the heater structure.
Goodman teaches a delivery system in which a fluid is vaporized by exposure to heat (abstract) that measures the resistance of a heating element as a proxy for the amount of power being supplied to the heating element to maintain an accurate power level, conserve battery life, and allowing measured dosages irrespective of the life cycle of the battery and degradation of the heating element (column 4, lines 42-63). The amount of power supplied is determined by current measurements (column 6, lines 51-60).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cigarette of Daryani with the resistance measurement of Goodman. One would have been motivated to do so since Goodman teaches that measuring the resistance of a heating element in vaporization device maintains an accurate power level, conserves battery life, and allows measured dosages irrespective of the life cycle of the battery and degradation of the heating element.

Regarding claim 4, Goodman teaches controlling the precise duration of power supply to limit the electric current delivery time interval regardless of how long the user holds a lever down (column 7, lines 1-19). One of ordinary skill in the art would recognize that this process could not be executed if the time interval were unknown.

Regarding claims 5 and 6, the limitations are directed solely to conditional limitations that do not limit the scope of the claims as interpreted as set forth above.

Regarding claim 7, Alvarez claims a capsule configured to hold a pre-vapor formulation therein, a mouthpiece configured to receive the capsule, a vaporizer including the heating structure that defines a chamber for the capsule, the vaporizer configured to pierce the capsule to access the pre-vapor formulation therein, and to heat the pre vapor formulation to generate a vapor (column 18, lines 30-49).

Regarding claim 8, Alvarez claims the vaporizer including a puncture device with a pointed, proximal end and an opposing distal end, the puncture device being a hollow, elongated structure defining a puncture device channel therein that extends from the pointed, proximal end to the opposing distal end (column 19, lines 6-11).

Regarding claim 9, Alvarez claims the puncture device being configured to protract and pierce the capsule in response to the mouthpiece being engaged with the vaporizer and to retract in response to the mouthpiece being disengaged from the vaporizer (column 19, lines 12-16).

Regarding claim 10, Alvarez claims the mouthpiece including a recess configured to receive the capsule (column 19, lines 1-2).

Regarding claim 11, Alvarez claims the recess including a concave surface corresponding to an outer surface of the capsule (column 19, lines 3-5).

Regarding claim 12, Alvarez claims the vaporizer including a wick that extends through the puncture device channel from the pointed, proximal end to the opposing distal end of the puncture device (column 19, lines 17-20).

Regarding claim 13, Alvarez claims end portions of the wick protruding from the pointed, proximal end of the puncture device (column 20, lines 1-3).

Regarding claim 14, Alvarez claims the wick having a length of 15 mm or less (column 20, lines 4-5).

Regarding claim 15, Alvarez claims the vaporizer including a heater structure that is wrapped around a portion of the wick adjacent to the distal end of the punctured device (column 20, lines 6-8).

Regarding claim 16, Alvarez claims a body section configured to engage with the vaporizer, the body section including a power source (column 20, lines 14-16).

Regarding claim 17, Alvarez claims the vaporizer defining an upstream section of the chamber, and the mouthpiece defining a downstream sector of the chamber (column 20, lines 17-19).

Regarding claim 18, Alvarez claims the capsule being hermetically sealed (column 18, lines 50-51).

Regarding claim 19, Alvarez claims the capsule having an interior volume of 100 uL or less (column 18, lines 52-53).

Regarding claim 20, Alvarez claims the capsule being spherically shaped (column 18, lines 57-58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747